DETAILED ACTION
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Applicant specifically claims the structure of a hinge for an inner flexible screen terminal with left and right support structures, a middle support structure, left and right connecting arms, a sliding stroke limit structure, a left and right rotatable support member, and the support structures have a fixedly connected shell and flexible screen support plate inside the fixedly connected shell to overcome the prior art.  
The prior art references do not disclose the specific relationship between the inner flexible screen mobile terminal with left, middle, and right structures connected to fixedly connected shells as claimed; it would not be obvious to one in the art to have this assembly of structure.  Further as Applicant has noted the movement resulting from the structural configuration in the remarks of 6/6/2022, “when the flexible screen mobile terminal is folded, the left support structure and the right support structure could slide outside to absorb the potential energy of flexible screen caused by folding, so, could protect flexible screen and provide more space for flexible screen, because the total length of the left support structure plus the left connecting arm is increased by slide, so do the right support structure plus the right connecting arm.”
Even though the components of a similar structure of connecting arms and rotatable support members are known to be used in the hinges art, a mass alteration of the structure of the prior art would be required to achieve the same connection and performance.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W. SAN whose telephone number is (571)272-6531.  The examiner can normally be reached on Monday- Friday (7:30 AM - 5 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571) 272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JASON W SAN/Primary Examiner, Art Unit 3677